The so-called signature card set forth in the opinion of Mr. Justice POTTER was an agreement between the bank and the firm by which the bank was authorized by the partners and the partnership, *Page 19 
and only authorized, to pay out the firm's money on a firm signature there agreed upon. The bank breached this agreement to the damage of the plaintiff and the partnership. It should respond in this action. The decree should be reversed and the case remanded for an accounting. Plaintiff should have costs of both courts.
WIEST and McDONALD, JJ., concurred with FELLOWS, J.